Citation Nr: 1024724	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  06-23 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The Veteran had active military service from September 1970 to 
April 1972.    

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Portland, 
Oregon.  

In the Veteran's substantive appeal, dated in July 2006, the 
Veteran requested a hearing at the RO before a Member of the 
Board (Travel Board hearing).  Subsequently, in May 2007, a 
Travel Board hearing was conducted before a Veterans Law Judge.  
In October 2007, the Board remanded this case for additional 
development.

In a letter, dated in April 2010, the Board notified the Veteran 
that the Veterans Law Judge who had conducted his May 2007 Travel 
Board hearing was no longer employed by the Board.  The Board 
indicated that, by law, the Veteran must be given the opportunity 
for another hearing.  He was informed that if he did not respond 
within 30 days, the Board would proceed with its review of his 
case.  The Board observes that the only response from the Veteran 
was a VA Form 9, Appeal to Board of Veterans' Appeals, submitted 
by the Veteran in March 2010, shortly before the April 2010 
letter was issued.  In the VA Form 9, the Veteran indicated that 
he did not want a Travel Board hearing.  Thus, in light of his 
March 2010 correspondence and the fact that he did not respond to 
the April 2010 letter from the RO, it is clear that the Veteran 
does not desire another hearing.  

With respect to the Veteran's claim for service connection for 
posttraumatic stress disorder (PTSD), the Board finds that the RO 
failed to comply with the October 2007 Remand directive, and 
therefore the Board unfortunately must again remand the claim for 
service connection for PTSD for full compliance with its order.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting Board's 
duty to "insure [the RO's] compliance" with the terms of its 
remand orders).


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, shows that he served in the 
United States Army from September 1970 to April 1972, with 
service in the Republic of Vietnam from July 5, 1971 to December 
2, 1971.  His Military Occupational Specialty (MOS) was as a pay 
specialist, and he received the National Defense Service Medial, 
the Vietnam Service Medal, and the Armed Forces Expeditionary 
Medal.  The Veteran's personnel records reflect that while he was 
in Vietnam, he was attached to the 13th Finance Unit.

In the October 2007 remand, the Board noted that current 
treatment records showed that the Veteran had been diagnosed with 
PTSD.  In addition, upon review of the evidence of record, the 
Veteran had provided information regarding his alleged stressors.  
In this regard, some of the Veteran's alleged stressors were 
inherently unverifiable.  However, as to his allegation of being 
exposed to hostile weaponry fire while on the Army base in Phu 
Tai and upon his arrival in Vietnam in Long Bin, the United 
States Court of Appeals for Veterans Claims (Court) held in 
Pentecost v. Principi, 16 Vet. App. 124 (2002), that 
corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal involvement, 
is not necessary.  Thus, the Board concluded that there was 
sufficient information already of record to determine if such 
attacks occurred while the Veteran was at Phu Tai and Long Bin.  
Accordingly, the RO was directed to prepare a written summary of 
all the stressors claimed by the Veteran to have led to the onset 
of his PTSD, to include being exposed to weaponry fire, including 
mortar and rocket attacks while at Phu Tai and Long Bin, 
witnessing a fellow soldier being stabbed, and being close to a 
tower guard when he was shot and killed.  This summary, along 
with a copy of the Veteran's DD Form 214, his service personnel 
records, and all associated documents had to then be sent to the 
United States Army & Joint Service Records Research Center 
(USAJSRRC) with a request that an attempt be made to corroborate 
the alleged stressors.  Following receipt of the USAJSRRC report, 
as well as the completion of any additional development requested 
above or suggested by such organization, the RO was directed to 
prepare a written report detailing the nature of any inservice 
stressful event(s), verified by the USAJSRRC or through other 
documents.  If no stressor was verified, that was to be stated in 
such report.  If and only if one or more of the Veteran's alleged 
in-service stressors was verified, the RO was directed to arrange 
for the Veteran to be afforded a VA psychiatric examination to 
determine if he met the diagnostic criteria for PTSD and, if so, 
whether such was linked to a verified in-service stressor.  The 
RO was specifically requested to inform the psychiatrist of the 
verified in-service stressor(s) and forward the claims folder in 
its entirety to that psychiatrist for review.     

In March 2008, the RO contacted the USAJSRRC and requested 
verification of the Veteran's claimed stressors.  In return 
responses, dated in April 2008 and June 2009, the USAJSRRC stated 
that the United States Army Vietnam Station List documented that 
the 13th Finance Disbursing Section was stationed at Qui Nhon.  
Their higher headquarters was the 593rd General Support Group.  
According to the USAJSRRC, they researched the Daily Staff 
Journals (DJs) submitted by the United States Army Republic of 
Vietnam (USARV), Special Troops stationed at Long Binh, for the 
period from July to September 1971.  The DJs documented that on 
August 17, 1971, Long Binh received two 82mm mortar rounds.  
There were no casualties or damages reported.  They noted that 
they were unable to document the Veteran's claim stressors of 
witnessing a fellow soldier being stabbed and being close to a 
tower guard when he was shot and killed.  According to the 
USAJSRRC, the Veteran needed to provide additional information, 
including the names, rank, unit, and location in which the 
soldier was stabbed and the guard was shot and killed.            

In September 2009, the Veteran underwent a VA PTSD examination 
that was conducted by S.M., M.D., a staff psychiatrist.  Dr. M. 
stated that the Veteran had four distinct stressor events during 
service.  The first stressor was arriving in Vietnam to the 
sounds of rockets and mortars exploding.  The second stressor 
occurred shortly after he arrived at his base in Vietnam and 
there was a red alert that was very stressful.  The third 
stressor involved an individual being close to a tower guard when 
he was shot and killed, and the fourth event involved witnessing 
a fellow soldier being stabbed.  Following the mental status 
evaluation, Dr. M diagnosed the Veteran with PTSD secondary to 
traumatic events while in the service.  

Upon a review of the September 2009 VA examination report, the 
Board observes that the RO did not prepare a written report 
prior to the VA examination notifying the examiner of the 
Veteran's verified in-service stressors.  Thus, Dr. M. failed to 
identify which specific verified in-service stressors the 
Veteran's PTSD was related to.  In this regard, in a November 
2009 deferred rating action, the RO stated that because only one 
stressor had been substantiated, the case needed to be returned 
to Dr. M. so that she could provide an addendum to the 
examination report and indicate whether the Veteran's PTSD was 
causally linked to the verified in-service stressor.  The Board 
notes that the RO did not specify which stressor had been 
verified, but presumably the verified stressor was the Veteran's 
claimed exposure to weaponry fire, including mortar and rocket 
attacks while at Long Bin, given that the USAJSRRC documented 
that on August 17, 1971, Long Binh received two 82mm mortar 
rounds.  However, the Board observes that the evidence of record 
does not show that the case was subsequently returned to Dr. M. 
for an addendum opinion.  Rather, the Veteran underwent a 
subsequent VA examination in January 2010 that was conducted by a 
different physician, G.P.M., M.D.  Following the mental status 
evaluation, the Veteran was once again diagnosed with PTSD 
secondary to traumatic events in Vietnam.  

In February 2010, the RO issued a supplemental statement of the 
case (SSOC) in which they continued to deny the Veteran's claim 
for service connection for PTSD.  The basis for the denial was 
that although the Veteran had been diagnosed with PTSD, the 
examiners had based their diagnosis on unverified accounts of 
stressful events.  The RO indicated that the only reported 
location to receive incoming mortar rounds on the dates the 
Veteran indicated was Long Binh and the Veteran had reported a 
location of Phu Tai.  The Board recognizes that the Veteran has 
maintained that he was exposed to mortar fire upon his arrival at 
Long Bin, which would have been in July 1971, approximately one 
month prior to the verified mortar attacks in August 1971.  
However, it appears that the RO had previously concluded in the 
November 2009 deferred rating action that this stressor had been 
verified.  In addition, the Board observes that the USAJSRRC 
reported that the 13th Finance Disbursing Section, the Veteran's 
unit, was stationed at Qui Nhon.  Upon a review of the Veteran's 
Travel Board hearing transcript, the Board notes that the Veteran 
stated that he was stationed in the Qui Nhon area and that Phu 
Tai was the name of the actual base where his unit was located.  
Thus, it follows that the Veteran's contention that he was 
exposed to mortar attacks while he was at Phu Tai would also 
include Qui Nhon.  In this regard, it does not appear that the 
USAJSRRC researched whether there were mortar attacks at Qui Nhon 
while the Veteran was stationed there from July to December 1971.    

In light of the above, it is the Board's determination that the 
RO has not complied with the instructions from the October 2007 
remand.  The Board observes that it is obligated by law to ensure 
that the RO complies with its directives, as well as those of the 
Court.  The Court has stated that compliance by the Board and the 
RO with remand directives is neither optional nor discretionary.  
Where the remand of the Board or the Court is not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall, 11 Vet. App. at 268.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the USAJSRRC and 
request that they research the Veteran's 
claimed stressor that he was exposed to 
weaponry fire, including mortar and rocket 
attacks while he was assigned to the 13th 
Finance Disbursing Section which was 
stationed at Qui Nhon, from July 1971 to 
December 1971.  If the USAJSRRC is unable to 
provide information regarding the 
aforementioned alleged stressor, they should 
provide specific notation of that fact.    

2.  Following receipt of the USAJSRRC report, 
as well as the completion of any additional 
development deemed necessary, the RO must 
prepare a written report detailing the nature 
of any inservice stressful event(s), verified 
by the USAJSRRC or through other documents.  
The RO must make a specific determination as 
to whether the Veteran's alleged stressor of 
being exposed to weaponry fire, including 
mortar and rocket attacks while at Qui Nhon 
(Phu Tai) and Long Bin has been verified.  If 
no stressor is verified, that should be so 
stated in such report.

3.  If and only if one or more of the 
Veteran's alleged in-service stressors is 
verified, the RO must return the claims file 
to the VA examiners who had examined the 
Veteran in September 2009 (Dr. S.M.) and 
January 2010 (Dr. G.P.M.), and request that 
they provide an addendum opinion to their 
examination reports.  The RO must inform 
each physician of the Veteran's verified in-
service stressor(s).  Each physician must 
then offer an opinion regarding the following 
question: is it at least as likely as not (50 
percent or greater probability) that the 
Veteran's currently diagnosed PTSD is 
causally linked to a verified in-service 
stressor(s)?  

Each physician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less likely 
weighs against the claim.

Each physician is requested to answer the 
question posed with use of the as likely, 
more likely or less likely language.  Each 
physician is also asked to provide a 
rationale used in formulating his or her 
opinion in the written report.

4.  If both physicians are unavailable, the 
RO must arrange for the Veteran to be 
afforded a VA psychiatric examination to 
determine if he meets the diagnostic criteria 
for PTSD and, if so, whether such is linked 
to a verified in- service stressor.  The RO 
must inform the psychiatrist of the verified 
in-service stressor(s) and forward the claims 
folder in its entirety to that psychiatrist 
for review.  The psychiatric evaluation must 
include a review of the Veteran's history and 
current complaints, as well as a 
comprehensive mental status evaluation and 
any tests deemed as necessary.

The examiner must then offer an opinion 
addressing the following questions:

Does the Veteran meet the diagnostic criteria 
for PTSD as defined by the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th 
ed. 1994)?  If so, is it at least as likely 
as not (50 percent or greater probability) 
that the Veteran's PTSD is causally linked to 
a verified in-service stressor(s)?

The psychiatrist is advised that the term 
"as likely as not" does not mean within the 
realm of possibility.  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less likely 
weighs against the claim.

The psychiatrist is requested to answer the 
question posed with use of the as likely, 
more likely or less likely language.  The 
psychiatrist is also asked to provide a 
rationale used in formulating his or her 
opinion in the written report.

5.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issue on 
appeal.  If such action does not grant the 
benefit claimed, the RO should provide the 
Veteran and his representative a supplemental 
statement of the case and an appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


